Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 11, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano,
  161254                                                                                              Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
                                                                                                       Elizabeth M. Welch,
  ANDREW P. CAMPBELL,                                                                                                 Justices
           Petitioner-Appellee,
                                                                   SC: 161254
  v                                                                COA: 350248
                                                                   Tax Tribunal: 18-004009-TT
  DEPARTMENT OF TREASURY,
             Respondent-Appellant.
  ________________________________________/

         On order of the Chief Justice, the Real Property Law Section of the State Bar of
  Michigan is GRANTED fifteen minutes of oral argument time separate from that of the
  parties.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 11, 2021

                                                                              Clerk